ORDER
WHEREAS, by its order dated July 16, 1992, this court suspended Todd R. Haugan from the practice of law for a period of 30 days; and
WHEREAS, Todd R. Haugan has filed with this court an affidavit stating that he *294has complied fully with the requirements for reinstatement set forth in this court’s order of July 16, 1992; and
WHEREAS, the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that Todd R. Haugan has complied with the requirements for reinstatement set forth in this court’s order of July 16, 1992;
NOW, THEREFORE, IT IS HEREBY ORDERED,
1.That Todd R. Haugan is reinstated to the practice of law in the State of Minnesota effective August 26, 1992, subject to his successful completion of the professional responsibility portion of the multistate bar examination by July 16, 1993.